Per Curiam.
This is an action to recover a real estate broker’s commission. The defenses tendered by the answer were, first, the statute of limitations; ■ second, that plaintiff did not procure a purchaser ready, able and willing to buy defendant’s land, and that no valid contract for the sale thereof was ever procured by defendant. At the conclusion of all the testimony, the trial court directed a verdict for defendant. Plaintiff has appealed, but in his brief he has totally ignored several provisions of rule 13 of this court. In his brief he fails to state the issues tried in the court below :and how they were decided, and there are no assignments of error in the brief.
Because of plaintiff’s failure to comply with the rule of the court respecting the preparation of briefs, the judgment of the district court is
Affirmed.